In the

 United States Court of Appeals
                For the Seventh Circuit

No. 08-3513

M ISTY R OBY,
                                                   Plaintiff-Appellant,
                                   v.

CWI, INC. d/b/a Camping World, Inc.,
a Kentucky corporation,
                                                  Defendant-Appellee.


              Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
            No. 07 C 4520—Samuel Der-Yeghiayan, Judge.



        A RGUED M AY 7, 2009—D ECIDED A UGUST 27, 2009




    Before
        FLAUM and W ILLIAMS,                    Circuit    Judges,   and
LAWRENCE, District Judge.
  L AWRENCE, District Judge. Misty Roby is a former
employee of CWI, Inc. She sued CWI under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq.,



  The Honorable William T. Lawrence, United States District
Judge for the Southern District of Indiana, sitting by designation.
2                                              No. 08-3513

alleging that she was sexually harassed by a supervisor,
Joe Schiavone, and subjected to retaliation for her com-
plaints. CWI moved for summary judgment on these
claims in the district court, which was granted, and
Roby now appeals the district court’s decision.
  For the reasons that follow, we affirm the district
court’s decision.


                     I. Background
  We present the facts in the light most favorable to
Roby. Roby began working for CWI as a cashier in
May 2005 at CWI’s store in Bolingbrook, Illinois. At the
time, Schiavone worked in the service shop of the store.
Roby contends that Schiavone began making sexually
suggestive statements to her in June 2005. According to
Roby, on one occasion Schiavone went to her station to
get money and kneeled down near her legs. When Roby
asked if she should move, Schiavone responded, “No,
I like it down here.” On another occasion, Schiavone
left work to test drive a truck. When Schiavone returned,
he told Roby and Laura Philips, Roby’s co-worker, that
the test drive got him excited and that his pants were
now tight. He also nudged Roby at that time, suggesting
that his comment was sexual.
  Roby did not report these incidents at the time that they
occurred, and sometime in either June or July she took
maternity leave. While Roby was on leave, Schiavone
reportedly told another supervisor, Chris Gartzke, that
he would either lose his job or his wife when Roby re-
No. 08-3513                                            3

turned from maternity leave. When Gartzke asked
Schiavone what he meant by the comment, Schiavone
responded that he could tell by the way Roby looked
at him that “she wants me.” When Roby later learned
heard about this comment, it made her feel uncomfortable.
  Roby subsequently returned to work in September 2005.
While she was working at a computer station, Schiavone
came up behind her and pressed his body against her
buttocks, making Roby feel uncomfortable. On other
occasions, Schiavone would put his arm around Roby’s
shoulders and become aggravated when Roby asked
him to leave her alone. Schiavone evidently ignored
Roby’s protestations because at one point he slapped
her on the buttocks with a file. When Roby told
Schiavone not to touch her, he replied, “Ooh, feisty.”
  Thereafter, on or about November 8, 2005, Roby had a
casual conversation with Philips seeking feedback on
Schiavone. Roby commented that she could inform the
corporate office about something that it “would not be
applauding” about Schiavone. General Manger Karl
Ziarko overheard the comment and had Roby follow him
and Retail Sales Manager Tim Heaton to the store office
to explain the comment. Roby then revealed what she
perceived to be inappropriate conduct by Schiavone.
  Upon hearing Roby’s complaints, Ziarko immediately
relayed it to Human Resources Manager Sarah Sack. Sack
promptly began an investigation, interviewing various
employees about the allegations. She instructed the
interviewees that the investigation was confidential. She
also reviewed a written statement Roby had prepared
4                                            No. 08-3513

and Schiavone’s personnel file, which did not contain
any prior complaints. In addition, while Sack was con-
ducting her investigation, Ziarko and Heaton attempted
to rework the store schedule to ensure that at least one
of them would be in the store during all working hours
so that Roby would be comfortable at work and know
that she could approach them at anytime. Given the
small number of employees at the store, they could not
prepare a schedule that prevented an overlap in Roby’s
and Shiavone’s schedules. However, they did try to
minimize the times when they would close the store
together. Roby, for her part, contends that she re-
peatedly complained about having to work with
Schiavone and requested that this not occur.
  While the investigation was still being conducted, Roby
informed Sack that Schiavone was “looking at her
funny” by glaring and staring at her and saying that
“nothing happens to a Mason.” Roby also told Ziarko, who
relayed to Sack, that Schiavone pushed her on the hip
and told her to “hurry up” and assist with the store
closing when she was socializing with a co-worker. Sack
included these incidents in her investigation. Moreover,
Roby complained that Gartzke and another employee
violated confidentiality by speaking to her about her
allegations against Schiavone, and she claimed that
Gartzke asked if she would sue him if he tried to get in
the car with her. Sack investigated this latter complaint
and learned that the other employee had not said any-
thing inappropriate and was not even aware of the al-
legations before the conversation or its confidentiality.
Gartzke, on the other hand, was immediately terminated
for breaching confidentiality.
No. 08-3513                                            5

  After completing her investigation, Sack concluded that
Schiavone’s conduct did not rise to the level of unlawful
harassment. However, she found that his comments
about “liking it down here” and the tight pants were
inappropriate. As a result, Schiavone received a three-
page written warning and was required to undergo anti-
harassment policy training and reviews. Schiavone was
also told that if he spoke to Roby about the incidents or
attempted to retaliate he would be terminated. He
claims that he engaged in no further activity, although
Roby claims that the stares and glares continued and
she thought that Schiavone wanted to get her.
  In addition to the disciplinary measures, Roby received
a letter dated November 28, 2005, that thanked her for
coming forward, informed her that corrective action
was being taken, and reminded her that she should
immediately report further instances of inappropriate
conduct to Ziarko or Human Resources. Toward the end
of December, Roby contacted Sack and told her that
she did not want to finish her shift because she was
scheduled to close the store alone with Schiavone. CWI
contends that this was not true and that someone else
was scheduled to work as well. Nonetheless, Sack took
Roby at her word and gave her permission to go
home. Sack also told Roby that she was excused from
work until Ziarko returned from vacation in early
January 2006.
  In early January 2006, Roby stopped by the store to
meet with Ziarko and Heaton and requested never to be
scheduled to work at the same time as Schiavone. Ziarko
6                                               No. 08-3513

communicated the request to Human Resources but
could not accommodate Roby because of the store’s
small size; however, CWI attempted to ensure that the
two would not have to close the store together. Around
the same time, Roby called Sack, who told her that she
was on the schedule and to contact Ziarko and Heaton
about returning to work. Roby asserts that she under-
stood that she was on some sort of leave; however, she
never returned to work again or informed CWI that she
did not want to work at the store anymore. Nonetheless,
CWI continued to pay Roby through February 2006
and kept her on the weekly schedule until March 2006,
and it listed her as “active” on its payroll system
until September 2007. At no time did CWI tell Roby
that she was terminated.


                      II. Discussion
   We review a district court’s summary judgment
decision de novo. Chaklos v. Stevens, 560 F.3d 705, 710 (7th
Cir. 2009). Summary judgment is proper where “there is
no genuine issue of material fact and the moving party
is entitled to a judgment as a matter of law.” Fed. R. Civ.
P. 56(c).


A. Hostile Work Environment Claim
  Title VII forbids workplace discrimination based on an
individual’s sex. 42 U.S.C. § 2000e-2(a)(1). One of the
ways in which this prohibition can be violated is through
sexual harassment that is either severe or pervasive
No. 08-3513                                                   7

enough to create an abusive working environment. Oncale
v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78 (1998)
(quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).
Roby contends that Schiavone’s actions amounted to
unlawful sexual harassment by a supervisor. Although
CWI disputes that Schiavone was actually Roby’s super-
visor, it does not challenge that conclusion on appeal.
Therefore, to withstand summary judgment on her
claim of a hostile work environment, Roby must demon-
strate that: (1) she was subjected to unwelcome conduct
of a sexual nature; (2) the conduct was severe or
pervasive enough to create a hostile work environ-
ment; (3) the conduct was directed at her because of her
sex; and (4) there is a basis for employer liability. Whittaker
v. N. Ill. Univ., 424 F.3d 640, 645 (7th Cir. 2005). Because
this case involves a supervisor, CWI will be held strictly
liable for the alleged conduct if there was a tangible
employment action such as a discharge, demotion, or a
change in working conditions. Burlington Indus. Inc. v.
Ellerth, 524 U.S. 742, 765 (1998). See also Faragher v. City
of Boca Raton, 524 U.S. 775 (1998). A constructive dis-
charge may also be considered a tangible employment
action. Robinson v. Sappington, 351 F.3d 317, 336 (7th Cir.
2003). If there was no tangible employment action, then
CWI is entitled to assert an affirmative defense that (1) it
exercised reasonable care or diligence to prevent and
correct any harassing behavior; and (2) that Roby unrea-
sonably failed to take advantage of any preventive or
corrective opportunities to avoid harm. Ellerth, 524 U.S.
at 765. If CWI can establish both of these factors, it is
not liable for Schiavone’s conduct. Id.; Jackson v. County
of Racine, 474 F.3d 493, 501 (7th Cir. 2007).
8                                               No. 08-3513

  Here, CWI challenges whether Schiavone’s conduct
rose to the level of an actionable hostile work environ-
ment and whether there was a tangible employment
action. With respect to the former, Roby clearly believes
that she experienced harassing conduct. She has alleged
that Schiavone made various inappropriate and sexually-
tinged comments over numerous months and that he
physically touched her, including an incident where he
smacked her on her buttocks and another where he
rubbed his body against her buttocks. Assuming that
this conduct occurred, Schiavone’s actions were
definitely deplorable.
   This reprehensibility aside, whether Schiavone’s actions
were severe or pervasive enough to rise to the level of
actionable conduct is another issue, and one that we
need not decide given CWI’s more compelling argument
on whether there was a tangible employment action.
Although Roby argues in her briefs that she was
effectively terminated when she was taken off of the
work schedule, the record belies her position. Specifically,
the evidence shows that Roby understood that she was
merely on leave from December 2005 until January 2006
when she was supposed to make arrangements with
Ziarko and Heaton for returning to work; however,
Roby never returned to work. Nonetheless, CWI kept
Roby on the weekly schedule for several months and on
its payroll system until September 2007. This is a far
cry from termination.
  Perhaps recognizing the difficulty with demonstrating
an actual employment action, Roby’s counsel resorted to
No. 08-3513                                                   9

arguing Roby’s alternative theory that she was construc-
tively discharged when he was pressed at oral argument
about the adverse employment action she claims to
have suffered. As this Court has noted, constructive
discharge occurs when an employer makes an
employee’s working conditions so intolerable that an
employee is forced into involuntary resignation. Saxton v.
AT&T Co., 10 F.3d 526, 536 (7th Cir. 1993). Such cases
require a plaintiff to show a more egregious situation
than a hostile work environment because an employee
is normally expected to continue working while seeking
redress. McPherson v. City of Waukegan, 379 F.3d 430, 440
(7th Cir. 2004). Whether the plaintiff’s work environ-
ment meets the standard for a constructive discharge is
determined from the viewpoint of a reasonable em-
ployee. Saxton, 10 F.3d at 537.
  Here, there is insufficient evidence to show that this is
a case of constructive discharge. Specifically, Roby has not
presented any evidence indicating that her working
conditions were so intolerable that she had to quit. For
example, there is no evidence of the types of threats to
Roby or her employment that would lead a reasonable
person to believe that she needed to quit her job to
protect herself. See, e.g., Taylor v. W. & S. Life Ins. Co., 966
F.2d 1188, 1191, 1198-99 (7th Cir. 1992) (finding construc-
tive discharge where supervisor brandished a firearm
and held it to the plaintiff’s head); Brooms v. Regal Tube
Co., 881 F.2d 412, 417, 423 (7th Cir. 1989) (finding con-
structive discharge where co-worker grabbed the
plaintiff and threatened to kill her). At best, Roby can
merely point to her own testimony that Schiavone would
10                                              No. 08-3513

stare and glare at her and her subjective belief that he
wanted “to get her,” but even Roby’s counsel characterized
this activity at oral argument as simply “high school stuff.”
  Likewise, the evidence does not support Roby’s conten-
tion that she was constructively discharged because she
was required to keep working in close proximity to
Schiavone after she complained about harassment. For
instance, there is no evidence that Schiavone spent an
inordinate time around Roby after he was disciplined
or that he hovered over her while she was working. In
fact, the undisputed evidence suggests that the contrary
is true. Specifically, Schiavone had a variety of duties as
the manager of the service shop that did not require him
to be near or in close proximity to Roby as she contends.
Moreover, CWI attempted to minimize Roby’s contact
with Schiavone as much as possible by reworking the
schedule to limit the times when both of them would
be closing the store and to ensure that one of the other
supervisors would be in the store at the same time
in case Roby needed to approach them about a problem
with Schiavone. Finally, Roby also was explicitly
advised in her November 2005 letter to report any
further problems she experienced so that CWI could
address them. These circumstances illustrate the
efforts CWI made to reduce the number of future con-
tacts between Roby and Schiavone and belie Roby’s
assertion that she was continually required to work in
close proximity with him. In short, rather than demon-
strate constructive discharge, the evidence reveals that
Roby essentially just quit coming to work while CWI
was attempting to resolve the issue with Schiavone.
No. 08-3513                                           11

  Because Roby cannot demonstrate that there was a
constructive discharge or any other tangible employ-
ment action, CWI is entitled to raise its affirmative
defense, which we conclude is dispositive of this matter.
First, CWI presented evidence demonstrating that it
exercised reasonable care to prevent and correct
Schiavone’s conduct. Specifically, it performed an in-
vestigation, instructed interviewees that the information
was confidential, fired Gartzke when he breached confi-
dentiality, and disciplined Schiavone by issuing a
written reprimand and ordering him to attend
education and retraining classes. Further, CWI attempted
to rework the schedule so that at least one other
supervisor would be present and to minimize shifts
with Schiavone. In fact, Sack even permitted Roby to
skip a shift and take time off when Roby complained
about having to work with Schiavone one night.
Finally, Schiavone was warned that further actions
would result in termination. All of these steps were
more than reasonable attempts to correct the problem.
  Roby nonetheless believes that CWI’s actions were
unreasonable because it should have acted sooner than
it did. In particular, she relies upon Schiavone’s “lose
my job or my wife” comment to Gartzke. She believes
that this comment should have alerted CWI that there
was a problem at the store. However, there is no
evidence that Gartzke actually knew that Schiavone
was harassing Roby. At best then, the comment simply
conveys that Schiavone had a romantic interest in Roby.
Thus, it was not unreasonable for Gartzke, in the absence
of an actual complaint or knowledge of any harassing
12                                              No. 08-3513

conduct, to infer that some unlawful activity was
taking place at the store that needed to be addressed.
   There remains then only the question of whether CWI
has demonstrated that Roby failed to take advantage
of corrective opportunities. We conclude that it has. It is
undisputed that CWI had in place an anti-harassment
policy that prohibited sexual harassment and in-
cluded a complaint procedure. The complaint procedure
required individuals to immediately report sexual harass-
ment to a supervisor or Human Resources. Roby
was clearly aware of the policy. Nonetheless, she failed
to immediately report the harassing conduct and failed
to say anything about it for at least five months. In fact,
Roby only reported Schiavone’s actions after Ziarko
prompted her to do so when he overheard her speaking
with Philips about Schiavone. Based on these circum-
stances, no rational jury could conclude that Roby’s
actions were reasonable. Indeed, this Court has con-
cluded that a shorter period of delay of just four months
is unreasonable. See Jackson, 474 F.3d at 502. Conse-
quently, CWI’s affirmative defense shields it from any
liability for Schiavone’s conduct and, accordingly,
Roby’s hostile work environment claim fails.


B. Retaliation Claim
  A plaintiff can prove a retaliation claim under either
the direct method of proof or the indirect method.
Tomanovich v. City of Indianapolis, 457 F.3d 656, 662-63 (7th
Cir. 2006). Roby relies on the latter method. Under the
indirect method of proof, she must establish a prima facie
No. 08-3513                                               13

case of retaliation by showing that: (1) she lodged a
complaint about harassment; (2) she suffered a materially
adverse action; (3) she was meeting her employer’s legiti-
mate expectations; and (4) she was treated less favorably
than similarly-situated employees who did not complain.
Rogers v. City of Chicago, 320 F.3d 748, 754 (7th Cir. 2003).
If Roby can make out a prima facie case, the burden of
production shifts to CWI to provide a legitimate, non-
discriminatory reason for the adverse employment
action. Atanus v. Perry, 520 F.3d 662, 677 (7th Cir. 2008).
If CWI succeeds, the burden then shifts again to Roby
to demonstrate that the proffered reason is a pretext, i.e.,
a lie. Id.
  Here, Roby cannot make out a prima facie case of re-
taliation. Even if she could demonstrate that similarly-
situated employees were treated more favorably, a
point disputed by the parties, she cannot show that she
suffered an adverse employment action. Specifically, there
is no evidence from which a reasonable jury could ratio-
nally conclude that CWI retaliated against Roby for
reporting the conduct. Instead, CWI tried to correct the
problem and accommodate Roby as much as possible
given its small workforce.
  Roby nonetheless argues that CWI’s decision to take her
off of the work schedule was an adverse employment
action. Even if we accept this argument and otherwise
conclude that Roby established the other elements for
a prima facie case, CWI would still be entitled to a judg-
ment in its favor. This is because Roby has not made a
real effort to address the rest of the analysis con-
14                                            No. 08-3513

cerning whether CWI had legitimate reasons for its
actions and whether those proffered reasons were
simply pretext. CWI ultimately listed Roby as “off”
because it concluded that she had abandoned her job
by not calling to get on the schedule despite instructions
to do so. Even then, CWI continued to list Roby as
“active” on its payroll system until September 2007 so
that Roby could return to work if she so desired. Roby
made no effort to call or return to work, and she has
presented no evidence suggesting that CWI’s actions
were a pretext. Therefore, under the circumstances,
Roby’s retaliation claim fails as a matter of law.


                    III. Conclusion
  For the foregoing reasons, we A FFIRM the district
court’s grant of the defendant’s motion for summary
judgment.




                          8-27-09